                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                               EASTERN DIVISION

 Levita Simmons, Administrator of the   )
 Estate of Arthur Scott, and Jeffrey    )             Case No. 21 CV 2036
 Orvis, Executor of the Estate of James )
 Orvis                                  )
                                        )
             Plaintiffs,                )
                                        )
             v.                         )
                                        )
 Tyson Foods, Inc., doing business as   )
 Tyson Pet Products, and Tyson Fresh    )
 Meats Group, a wholly owned subsidiary )             PLAINTIFFS’ MOTION FOR
 of Tyson Foods, Inc., John H. Tyson,   )             AN EXTENSION OF TIME TO
 Noel W. White, Dean Banks, Steven R.   )             RESIST DEFENDANTS’
 Stouffer, Tom Brower, Mary A.          )             MOTIONS TO DISMISS
 Oleksink, Elizabeth Croston, Scott     )
 Walston, David Scott, Tom Hart, Cody   )
 Brustkern, John Casey, Bret Tapken,    )
 Hamdija Beganovic, Ramiz Mujelic, and )
 Unknown Plant Managers and             )
 Supervisors at Tyson Waterloo Plant    )
 and Unknown Plant Managers and         )
 Supervisors at Tyson Independence      )
 Plant.                                 )
                                        )
             Defendants.                )

            PLAINTIFFS’ MOTION FOR AN EXTENSION OF TIME
             TO RESIST DEFENDANTS’ MOTIONS TO DISMISS

      Plaintiffs, by and through their attorneys, respectfully request a three-week

extension to file their Resistance to Defendants’ Motions to Dismiss (Dkts. 4, 5). In

support thereof, Plaintiffs state as follows:

      1.     Plaintiffs’ resistances to Defendants’ Motions to Dismiss are due today,

July 12, 2021.




      Case 6:21-cv-02036-LRR-KEM Document 15 Filed 07/12/21 Page 1 of 3
      2.     Due to Plaintiffs’ counsels’ professional obligations, including deadlines

in other cases, Plaintiffs request a three-week extension to August 2, 2021, to file

their resistances in opposition of Defendants’ motions to dismiss.

      3.     This is Plaintiffs’ first request for an extension.

      4.     Counsel for the Tyson Defendants and the Individual Defendants

represented that they take no position on Plaintiffs’ request for an extension.

      5.     Plaintiffs respectfully submit that this request is done in good faith

and without the intent to prejudice any of the parties.

      WHEREFORE, Plaintiffs respectfully request that this Court grant a three-

week extension to August 2, 2021 for Plaintiffs to file their resistance to Defendants’

Motions to Dismiss.

                                  RESPECTFULLY SUBMITTED,

                                  LEVITTA SIMMONS AND JEFFREY ORVIS

                                  By:_/s/ Katie Roche________________

                                  Jon Loevy (jon@loevy.com)
                                  Gayle Horn (gayle@loevy.com)
                                  Roshna Bala Keen (roshna@loevy.com)
                                  Mark Loevy-Reyes (mark@loevy.com)
                                  Katie Roche (katie@loevy.com)
                                  LOEVY & LOEVY
                                  311 N. Aberdeen
                                  Chicago, Illinois 60607
                                  (773) 558-5898 telephone
                                  (312) 243-5902 fax


                                  __/s/ EA Araguas________________
                                  Elizabeth Araguas, AT0011785
                                  NIDEY ERDAHL MEIER & ARAGUÁS, PLC
                                  425 2nd Street SE, Suite 1000



                                   2
     Case 6:21-cv-02036-LRR-KEM Document 15 Filed 07/12/21 Page 2 of 3
                                 Cedar Rapids, IA 52401
                                 (319) 369-0000 (telephone)
                                 (319) 369-6972 (facsimile)
                                 earaguas@eiowalaw.com (e-mail)




                          CERTIFICATE OF SERVICE

      I hereby certify that, on July 12, 2021, a true and correct copy of the

foregoing document was served upon all counsel of record via the Court’s CM/ECF

system on all attorneys of record.

                                       _/s/ Katie Roche______________
                                       Attorney for Plaintiffs




                                   3
     Case 6:21-cv-02036-LRR-KEM Document 15 Filed 07/12/21 Page 3 of 3
